--------------------------------------------------------------------------------

EXHIBIT 10.5
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of August 4, 2009, is
made by and between:


TaxMasters, Inc., a Nevada corporation (formerly known as Crown Partners, Inc.)
having its principal office at 900 Town & Country Lane, Suite 400, Houston,
Texas 77024 (hereinafter referred to as "EMPLOYER")


AND


Michael L. Wallace, an adult individual residing at 1627 S. Kirkwood Road,
Houston, Texas 77077 (hereinafter referred to as "EMPLOYEE")


WITNESSETH THAT:


WHEREAS, EMPLOYEE is a business executive with certain education, experience,
background, know-how and contacts which have been and will be useful and helpful
to EMPLOYER in its business and EMPLOYER is desirous of employing EMPLOYEE in
order to obtain the benefits of such education, experience, background, know-how
and contacts;


WHEREAS, EMPLOYEE has provided services to EMPLOYER’s subsidiary in connection
with its tax resolution business of assisting taxpayers with matters at the
Internal Revenue Service consistent with the duties to be performed hereunder,
such services having been provided under certain oral understandings;


WHEREAS, EMPLOYER will be merging its subsidiary with and into itself and
desires to retain the services of EMPLOYEE.


WHEREAS, EMPLOYEE is agreeable to being employed by EMPLOYER upon the terms and
conditions hereof and providing the benefits of his or her education,
experience, background and contacts to EMPLOYER;


WHEREAS, as the result of negotiations and discussions, EMPLOYER and EMPLOYEE
have finalized the terms of the employment of EMPLOYEE, and the parties having
concluded their negotiations now desire to have a document to formalize and
evidence their understandings and agreements, which document will supersede and
void all prior discussions and understandings;


NOW, THEREFORE, in consideration of the mutual promises, covenants and
forbearances contained herein, and intending to be legally bound, the parties
have agreed as follows:


1.  EMPLOYMENT.  (a)  For the term provided in Paragraph 2 below, EMPLOYER
hereby employs EMPLOYEE, and EMPLOYEE hereby accepts that employment, upon the
terms and conditions hereinafter set forth.


(b)  This Agreement shall supersede and replace all prior discussions,
negotiations, memoranda, correspondence, understandings, and agreements
pertaining to the employment of EMPLOYEE by EMPLOYER and/or its subsidiary.
 
 
 

--------------------------------------------------------------------------------

 
 
2.  TERM.  (a)  This Agreement shall be effective as of the date executed by the
last signing party.  


(b)  This Agreement, subject to the provisions of Paragraphs 15 and 16 below,
shall continue and exist for an initial period from such effective date until
December 31, 2012 (initial term).  The term “employment year” as used in this
Agreement shall mean January 1 to December 31, which is the EMPLOYER’s fiscal
year.


(c)  If, on November 30, 2012, neither party is then in default under this
Agreement, EMPLOYER shall have the option to extend the term of this Agreement
for an additional one (1) year period.  Such option shall be exercised by
EMPLOYER mailing notice to EMPLOYEE, on or before December 1, 2012, of its
intention to so extend the Agreement.  If EMPLOYER shall not exercise its
extension option on or before December 1, 2012 this Agreement shall terminate as
provided herein.


(d)  This Agreement shall be subject to a further one (1) year extension under
the procedure provided in subparagraph (c), provided that on November 30 of the
then existing extension year neither party is then in default under this
Agreement and notice of exercise of the extension option is given by EMPLOYER to
EMPLOYEE on or before December 1 of such extension year.


(e)  Notwithstanding the foregoing, the term of this Agreement is otherwise
subject to the various termination provisions contained hereafter.


3.  COMPENSATION-BASE AND ANNUAL CASH BONUS.  (a) For all services rendered
under this Agreement, EMPLOYEE shall be paid, as base compensation, such annual
salary as shall be determined by the EMPLOYER's Board of Directors from time to
time, but in no event shall such compensation be at a rate of less than Ninety
Thousand Dollars ($90,000).  Such base compensation shall be in addition to such
incentive compensation, deferred compensation, fringe benefits and bonuses as
provided elsewhere herein.


(b)  At the end of each fiscal year, the EMPLOYER's Board of Directors shall
review the performance of EMPLOYEE for such year and, based upon such
evaluation, establish any increase in the base compensation payable to EMPLOYEE
for the succeeding fiscal year.  EMPLOYER shall not be obligated to provide any
increase; however, any increase shall supersede the “floor” in subparagraph (a).


(c)  During each fiscal year during the term of this Agreement, EMPLOYEE shall
be entitled an annual cash bonus equal to a maximum of Ten Percent (10%) of
EMPLOYEE’s base annual salary.  Such bonus shall be paid quarterly within sixty
(60) days after the end of each fiscal quarter.  Each such quarterly bonus
payment shall not be greater than Two and One-half Percent (2.5%) of EMPLOYEE’s
base annual salary in effect for such fiscal year.  The amount of each quarterly
cash bonus payment shall be determined by EMPLOYER’s Board of Directors subject
to the limitations set forth in this subparagraph (c).


 
2

--------------------------------------------------------------------------------

 


4.  SIGNING BONUS.  As a "signing bonus", EMPLOYER shall promptly issue to
EMPLOYEE Five Hundred Thousand (500,000) shares of its Common Stock, ownership
to which shall vest immediately.  EMPLOYEE represents and warrants that he or
she is acquiring such shares for personal investment purposes and not with a
view to resale or distribution; the certificate(s) for such shares shall bear a
legend on the face thereof indicating that such shares have not been registered
under the Securities Act of 1933 and are restricted as to further transfer.
 
5.  ANNUAL STOCK BONUS AND OPTION GRANTS.  (a) At the end of each fiscal year,
EMPLOYEE shall be eligible for a bonus consisting of shares of EMPLOYER’s Common
Stock.  The number of such shares of Common Stock and the vesting of such shares
shall be as determined by the EMPLOYER’s Board of Directors, provided however,
that such bonus shares shall be issued to EMPLOYEE within sixty (60) days after
the end of such prior fiscal year.  


(b)  The certificates for such bonus shares shall bear a legend on the face
thereof indicating that such shares (i) have not vested and cannot be sold,
transferred, assigned or otherwise disposed of until and unless they have vested
and (ii) have not been registered under the Securities Act of 1933 and are
restricted as to further transfer.


(c) During the initial term, EMPLOYEE shall be eligible for a grant of stock
options under EMPLOYER’s 2009 Stock Option Plan as follows:  (i) Two Million
Five Hundred Thousand (2,500,000) options at the end of fiscal 2009, (ii) One
Million (1,000,000) options at the end of fiscal 2010 and (iii) One Million
(1,000,000) options at the end of fiscal 2011.  In the event that Earnout Shares
are issued with respect to 2009, 2010 and/or 2011 to EMPLOYER’s Chief Executive
Officer, Patrick R. Cox, under that certain Share Exchange Agreement, dated as
of August 4, 2009, by and among EMPLOYER, Mr. Cox, TaxMasters, Inc. and certain
former shareholders of EMPLOYER named therein, then the option grants to
EMPLOYEE for 2009, 2010 and 2011 shall be increased in the same proportion as
the number of Earnout Shares for the respective fiscal year issued to Mr. Cox
bears to the total number of Earnout Shares issuable under Section 5.1 of the
Share Exchange Agreement.  All options granted to EMPLOYEE pursuant to this
paragraph 5(c) shall have a three (3) year term and shall vest immediately upon
grant.  EMPLOYEE shall be eligible for such other option grants under EMPLOYER’s
2009 Stock Option Plan as determined in the discretion of EMPLOYER’s Board of
Directors.


6.  COMPENSATION-FRINGE BENEFITS.  EMPLOYEE shall receive at least the following
additional benefits, which may be extended or increased, but not reduced, by
EMPLOYER:


(a)  Base Personal Leave - During each year of this Agreement, EMPLOYEE shall
receive twenty (20) days paid personal leave, which shall not be accumulated
from year to year if unused. EMPLOYEE shall not be compensated for any unused
personal leave.  "Personal leave" shall include vacation, sick leave,
bereavement leave, so-called “personal days” and all other personal time off,
other than legal holidays in the State of Texas.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)  Medical Insurance - EMPLOYEE shall receive such medical, surgical, dental
and/or hospitalization insurance as EMPLOYER shall provide to its other
officers/employees/consultants.


(c)  Other - EMPLOYEE shall receive such other fringe benefits as are available
to any other officers/employees/consultants. Nothing contained in this Agreement
shall be in lieu of any rights, benefits and privileges to which EMPLOYEE may be
entitled under any stock option, 401(k), retirement, pension, profit-sharing,
insurance, ESOT/ESOP, hospitalization, medical, surgical, dental, legal or other
plans which may now be in effect or which may hereafter be adopted, either by
EMPLOYER or any subsidiary or affiliate of EMPLOYER.  EMPLOYEE shall have the
same rights and privileges to participate in such plans and benefits as any
other employee during his or her period of employment and EMPLOYEE shall be
entitled to participate on parity with executives of equal rank.


(d)EMPLOYER shall reimburse EMPLOYEE up to $60 per month for cell phone expenses
upon presentation by EMPLOYEE, on a monthly basis, of EMPLOYEE’s monthly bill
for cell phone service.


(e)EMPLOYER shall reimburse EMPLOYEE for deductible, co-pay and/or co-insurance
payments made by EMPLOYEE under any medical, dental and/or vision insurance
provided by EMPLOYER.


7.  DUTIES.  (a) EMPLOYEE is initially engaged as the (i) Acting General Counsel
and Secretary of EMPLOYER during the period ending December 31, 2010 and (ii)
Deputy General Counsel during the remainder of the term of this
Agreement.  EMPLOYEE shall perform all usual and customary services as such
executive, as outlined on Schedule A annexed hereto and made a part hereof.


(b)  EMPLOYEE'S performance shall be subject to the supervision of EMPLOYER'S
Board of Directors.  The precise job description and the specific services to be
rendered by EMPLOYEE may be defined, interpreted, curtailed, or extended, from
time to time, by determination of the EMPLOYER' Board of Directors, provided,
however, that any definition, interpretation, curtailment, or extension is
consistent with the status of, and/or educational experience required for, the
responsibilities for which EMPLOYEE has been engaged hereunder. It is the intent
of this provision to provide EMPLOYER with flexibility in assigning
responsibilities to EMPLOYEE and/or promoting EMPLOYEE, and this provision shall
not be used to discipline, embarrass, humiliate or harass EMPLOYEE.


8.  EXTENT OF SERVICES.  EMPLOYEE agrees that this employment constitutes his or
her primary employment and understands that his or her primary loyalty and
responsibility is to EMPLOYER. Accordingly, EMPLOYEE shall devote such adequate,
reasonable, and proper time, attention, and energies to the business of EMPLOYER
as shall be necessary or consistent with such understanding and EMPLOYEE shall
not, during the term of this Agreement be engaged in any other business activity
(whether or not such business activity is pursued for gain, profit, or other
pecuniary advantage), which conflicts with EMPLOYEE's employment
responsibilities hereunder, without prior, written authorization of EMPLOYER's
Board of Directors.  Nothing contained herein shall be construed as preventing
EMPLOYEE from investing his or her assets in such form or manner as EMPLOYEE may
select, whether or not such investment will require any services on EMPLOYEE'S
part in the operation of the affairs of the companies in which such investments
are made.
 
 
4

--------------------------------------------------------------------------------

 
 
9.WORKING FACILITIES.  EMPLOYEE shall be furnished, at EMPLOYER's expense, with
all necessary working facilities, including but not limited to an equipped
office, clerical help, and telephone/facsimile/copying services, suitable to his
or her position and adequate for the performance of his or her duties.
 
10.EXPENSES.  EMPLOYEE is not authorized to incur expenses on behalf of, or
chargeable to, EMPLOYER, with respect to his or her business travel, including
transportation, lodging, food, entertainment, etc. except within such guidelines
as may be established from time to time by the EMPLOYER's management.  EMPLOYER
shall reimburse EMPLOYEE for authorized expenses within such guidelines upon
presentation by EMPLOYEE, from time to time, of an itemized account of such
expenditures in such form as EMPLOYER may require, together with receipts or
other proofs of the expenditures as may be required.
 
11.NON-DISCLOSURE OF INFORMATION.  (a) EMPLOYEE recognizes and acknowledges
that, during the course of his or her employment, he or she will have access to
valuable "Proprietary Information" as limited in subparagraph (b) below,
including, but not limited to:  management plans for expansion, licensing,
franchising, marketing, sales, and advertising, etc.; financial data such as
revenues, costs, expenses, cash flow, working capital, etc.; customer data,
including names, contact persons and numbers, terms and conditions of
relationships, etc.; employee data including names, addresses telephone numbers,
personal data, compensation arrangements and employment terms, etc.; sales and
marketing arrangements, contracts, and relationships; shareholder and investor
names, addresses, amounts and types of investments and contact data; computer
systems, including hardware and software, etc.; and EMPLOYER’s  costing and
pricing methods and procedures and that such information constitutes unique
assets of the business of EMPLOYER and of which EMPLOYER is the sole and
exclusive owner.  EMPLOYEE will treat such Proprietary Information on a
confidential basis and will not, during or after his or her employment,
personally use or disclose all, or any part of, such Proprietary Information to
any person, firm, corporation, association, agency, or other entity except as
properly required in the conduct of the business of EMPLOYER, or except as
authorized in writing by EMPLOYER, publish, disclose or authorize anyone else to
publish or disclose, any Proprietary Information of EMPLOYER with which
EMPLOYEE's service may in any way acquaint EMPLOYEE.  EMPLOYEE shall surrender
possession of all Proprietary Information, including especially all Trade
Secrets (as defined in Paragraph 14(a)(iii) hereof), to EMPLOYER upon any
suspension or termination of EMPLOYEE's employment with the EMPLOYER.  In the
event of a breach, or threatened breach, by EMPLOYEE, of the provisions of this
Paragraph 11, EMPLOYER shall be entitled to a preliminary, temporary and
permanent injunction restraining EMPLOYEE from disclosing in whole or in part,
any such Proprietary Information and/or from rendering any services to any
person, firm, corporation, association, agency, or other entity to whom such
information, in whole or in part, has been disclosed or is threatened to be
disclosed.  Furthermore, nothing herein shall be construed as prohibiting
EMPLOYER from pursuing any other equitable or legal remedies available to it for
such breach or threatened breach, including the recovery of damages from
EMPLOYEE.


(b)  For purposes hereof, "Proprietary Information" shall not include
information which (i) is publicly available from a source other than EMPLOYEE or
can be lawfully obtained from a third party or parties in lawful possession
thereof, or (ii) is publicly released in writing by EMPLOYER, or (iii) is
required to be disclosed pursuant to the authority of any court or public
agency.
 
 
5

--------------------------------------------------------------------------------

 
 
12.RESTRICTIVE COVENANT.  (a) During the term of this Agreement and for a period
of twelve (12) months after the termination of this Agreement and any extension
thereof, EMPLOYEE shall not, within the United States or any other area of the
world in which EMPLOYER is then operating, directly or indirectly, compete with,
own, manage, operate, control, be employed by, consult for, participate in,
perform services for, or be connected in any manner with the ownership,
management, operation or control of any business similar to the type of business
conducted by EMPLOYER (or any parent, subsidiary or affiliate) at the time of
the termination of this Agreement.  EMPLOYEE shall not, directly or indirectly,
compete with any products or services marketed or offered by EMPLOYER at the
time of termination, or engage in any activities which could be deemed a
conflict of interest.


(b)  EMPLOYEE agrees that the "time", "geographic area", and "Scope of Business"
provisions of this restrictive covenant are reasonable and proper and have been
negotiated in connection with his or her employment hereunder.


(c)  EMPLOYER and EMPLOYEE agree, that if any court of competent jurisdiction
shall, for any reason, conclude that any portion of this covenant shall be too
restrictive, the court shall determine and apply lesser restrictions, it being
the intent of the parties that some such restrictions shall be applicable for
the protection of EMPLOYER and its shareholders.


13.  NONSOLICITATION COVENANT.  (a)  For a period of thirty-six (36) months
after the termination of this Agreement (including any extension thereof) (the
"Post Termination Period") EMPLOYEE shall not, solicit, directly or indirectly,
by any means, any of the clients, customers, accounts, employees or "leads" of
EMPLOYER during the Post Termination Period.


(b)  EMPLOYER and EMPLOYEE agree, that if any court of competent jurisdiction
shall, for any reason conclude that any portion of this covenant shall be too
restrictive, the court shall determine and apply lesser restrictions, it being
the intent of the parties that some such restrictions shall be applicable for
the protection of EMPLOYER and its shareholders.


(c)  This covenant has been given to induce EMPLOYER to enter into this
Agreement and provide EMPLOYEE'S job responsibilities and compensation.


14.  OWNERSHIP OF INVENTIONS AND DEVELOPMENTS.  (a)  For purposes of this
Agreement, the following definitions shall apply:


(i) "Inventions" shall mean:


(A)  All inventions, improvements, modifications, and enhancements, whether or
not patentable, made by EMPLOYEE during EMPLOYEE's employment by EMPLOYER; and
 
 
6

--------------------------------------------------------------------------------

 
 
(B)  All inventions, improvements, modifications and enhancements made by
EMPLOYEE, during a period of one (1) year after any suspension or termination of
EMPLOYEE's employment by EMPLOYER, which relate, directly or indirectly, to the
past, present or planned future business of the EMPLOYER, determined as of the
date of termination.   


(ii) "Work Product" shall mean all documentation, software, creative works,
programs, systems, source codes, know-how and information created, in whole or
in part, by EMPLOYEE during EMPLOYEE's employment by EMPLOYER, whether or not
copyrightable or otherwise protectable, excluding Inventions.
 
(iii) "Trade Secrets" shall mean all documentation, software, know-how and
information relating to the past, present and future business of the EMPLOYER or
any plans therefor, or relating to the past, present or future business of a
third party or plans therefor that are disclosed to the EMPLOYER, which the
EMPLOYER may not or does not disclose to third parties without restrictions on
use or further disclosure.  In the case of EMPLOYEE, the term “Trade Secrets”
shall include all knowledge, information and know-how regarding the Internal
Revenue Service and its rules, procedures, practices, personnel and policies
(whether or not published).


(b)  EMPLOYEE shall promptly disclose to EMPLOYER all Inventions and keep
accurate records relating to the conception and reduction to practice of all
Inventions.  Such records shall be the sole and exclusive property of EMPLOYER,
and the EMPLOYEE shall surrender possession of such records to the EMPLOYER upon
any suspension or termination of EMPLOYEE's employment with the EMPLOYER.


(c)  EMPLOYEE hereby assigns to the EMPLOYER, without further consideration to
the EMPLOYEE, the entire right, title and interest in and to the Inventions and
Work Product and in and to all proprietary rights therein or based
thereon.  EMPLOYEE agrees that the Work Product shall be deemed to be a "work
made for hire".  EMPLOYEE shall execute all such assignments, oaths,
declarations and other documents as may be prepared by EMPLOYER to effect the
foregoing.


(d)  EMPLOYEE shall provide EMPLOYER with all information, documentation, and
assistance EMPLOYER may request to perfect, enforce, or defend the proprietary
rights in or based on the Inventions, Work Product or Trade Secrets.  EMPLOYER,
in its sole discretion, shall determine the exact extent of the proprietary
rights, if any, to be protected in or based on the Inventions and Work
Product.  All such information, documentation and assistance shall be provided
at no additional expense or cost to the EMPLOYER, except for out-of-pocket
expenses which the EMPLOYEE incurs at the EMPLOYER's request.


(e)  In the event of termination of this Agreement, EMPLOYER shall be entitled
to advise any new employer of EMPLOYEE of his or her rights and obligations
hereunder.
 
 
7

--------------------------------------------------------------------------------

 
 
15.DISABILITY.  (a)  If EMPLOYEE is unable to perform his or her services by
reason of illness or incapacity for a period of more than twenty (20)
consecutive work days, or more than forty (40) work days in any three-month
period whether or not consecutive, the compensation otherwise payable to
EMPLOYEE thereafter during the continued period of such illness or incapacity
may, at the option of EMPLOYER, be reduced by fifty percent (50%).  If such
illness or incapacity shall continue for a period of thirty (30) consecutive
work days or more than fifty percent of any calendar quarter, payment of such
compensation may, at the option of EMPLOYER, be stopped altogether.  The full
compensation shall be reinstated upon EMPLOYEE's return to service and the
discharge of his or her full duties hereunder.  Notwithstanding anything herein
to the contrary, EMPLOYER may, at its option, terminate this Agreement at any
time after the EMPLOYEE shall be absent from his or her employment, for whatever
cause, for a continuous period of more than six (6) months, and all obligations
of EMPLOYER hereunder shall cease upon any such termination.


(b)  EMPLOYER may elect to continue the payment of full compensation
notwithstanding the foregoing.  Such payments shall be in the sole discretion of
EMPLOYER, may be discontinued at any time, and if initiated shall not thereby
become a duty or requirement.


16.  TERMINATION OF EMPLOYMENT.  (a)  EMPLOYER can terminate EMPLOYEE's
employment at any time for good cause.  Without intending to limit the
definition of good cause hereby, good cause will include:


(1)the EMPLOYEE'S death;


(2)the occurrence of one of the following events:


(i)  EMPLOYEE commits and/or is officially charged with a felony or any crime
involving moral turpitude or unethical conduct which in the good faith opinion
of the EMPLOYER could impair his or her ability to perform his or her duties or
which impacts the market price of the EMPLOYER’s Common Stock;


(ii)  EMPLOYEE commits an act, or fails to take action in bad faith and to the
detriment of the EMPLOYER, or


(iii)  in the good faith opinion of the EMPLOYER's Board of Directors, the
EMPLOYEE fails, to a material extent, to fully and faithfully perform his or her
obligations under this  Agreement.


(b)The termination of EMPLOYEE'S services shall not constitute a termination of
the restrictive obligations and duties under Paragraphs 11, 12, 13 and 14.


(c)In the event of the bankruptcy (Chapter 7), reorganization (Chapter 11) or
other termination of the business of the EMPLOYER, the provisions of Paragraph
12 shall continue in full force and effect only so long as full base
compensation by EMPLOYER shall continue.
 
 
8

--------------------------------------------------------------------------------

 
 
(d)If EMPLOYER terminates EMPLOYEE’s employment hereunder without cause or
EMPLOYEE terminates his or her employment hereunder for any reason or no reason,
then EMPLOYER shall (i) pay EMPLOYEE his or her annual salary earned but not yet
paid through the date that notice of such termination was given, (ii) deliver to
EMPLOYEE any annual stock bonus earned under Paragraph 5 hereof but not yet
paid, (iii) reimburse EMPLOYEE for any expenses pursuant to Paragraph 10 hereof
subject to EMPLOYEE’s compliance with the provisions thereof and (iv) provide
any other rights, compensation and/or benefits as may be due to EMPLOYEE in
accordance with the terms and provisions of any agreements, plans or programs of
EMPLOYER (excluding severance plans or policies, if any).


(e)  IF EMPLOYER terminates EMPLOYEE’s employment for good cause, then EMPLOYER
shall (i) pay EMPLOYEE his or her annual salary earned but not yet paid through
the date that notice of such termination was given, (ii) reimburse EMPLOYEE for
any expenses pursuant to Paragraph 10 hereof subject to EMPLOYEE’s compliance
with the provisions thereof and (iii) provide any other rights, compensation
and/or benefits as may be due to EMPLOYEE in accordance with the terms and
provisions of any agreements, plans or programs of EMPLOYER (excluding severance
plans or policies, if any).


17.  ARBITRATION.  Any controversy or claim arising out of, or relating to this
Agreement, or the breach thereof, shall be settled by arbitration in Houston,
Texas accordance with the rules then pertaining of the American Arbitration
Association, but with all rights of discovery provided by the Texas Rules of
Civil Procedure, and judgment upon the award rendered may be entered in any
court having jurisdiction thereof, which award and judgment may include
reasonable attorney’s fees and costs.
 
18.WAIVER OF BREACH.  The waiver by either party of a breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any subsequent breach by such other party.  The failure of a party to
exercise any rights or privileges under this Agreement shall not be deemed to be
a waiver or extinguishment of such rights or privileges, all of which shall
continue to be exercisable.
 
19.BENEFIT.  The rights and obligations of EMPLOYER under this Agreement shall
inure to the benefit of, and shall be binding upon, its successors and
assigns.  The protections of Paragraphs 11, 12, 13 and 14 shall inure to the
benefit of EMPLOYER and any successors and assigns. The rights and obligations
of EMPLOYEE under this Agreement shall inure to the benefit of, and shall be
binding upon, his or her heirs, administrators, executors, successors and
assigns.
 
20.NOTICES.  Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing, and if either personally delivered or sent by
certified mail, to his or her residence in the case of EMPLOYEE, or to its
principal office in the case of EMPLOYER.
 
21.LIFE INSURANCE.  EMPLOYER and/or one or more of its subsidiaries may, in
its/their discretion at any time after the execution of this Agreement, apply
for and procure, as owner and for its/their own benefit, insurance on the life
of EMPLOYEE, in such amounts and in such forms as EMPLOYER may choose.  EMPLOYER
shall not be required to give EMPLOYEE any interest whatsoever in any such
policy or policies, (although nothing contained herein shall be deemed to
prohibit any such arrangement) but EMPLOYEE shall, at the request of EMPLOYER,
subject himself to such medical examination, supply such information, and
execute such information releases and documents as may be required by the
insurance company or companies to whom EMPLOYER has applied for such insurance.
 
 
9

--------------------------------------------------------------------------------

 
 
22.ENTIRE AGREEMENT.  This instrument contains the entire agreement of the
parties and may be modified only by agreement in writing signed by the party
against whom enforcement of any waiver, change, modification, extension or
discharge is sought.


23.  APPLICABLE LAW.  This Agreement shall be governed for all purposes by the
laws of the State of Texas, without reference to any “conflict of law”
provisions.  If any provision of this Agreement is declared void, such provision
shall be deemed severed from this Agreement, which shall otherwise remain in
full force and effect.
 
24.  COUNTERPARTS. This Agreement may be executed in two or more counterparts,
including facsimile counterparts, any one of which shall be deemed to be an
original.






 
 
[Signatures appear on next page]
 
 
 
10

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
hereunto set their hands and seals as of the day and year herein above written.


 

  TAXMASTERS, INC.        By:     /s/ Patrick R.
Cox                                     Name:  Patrick R. Cox
Title: Chief Executive Officer
          EMPLOYEE:                     /s/ Michael Wallace                   
               Name:  Michael Wallace 

 
 


 
 
 
11

--------------------------------------------------------------------------------

 
 
SCHEDULE A – EMPLOYEE DUTIES


As Acting General Counsel - Plan and direct all aspects of EMPLOYER’s legal
affairs and ensures maximum protection of EMPLOYER’s legal rights by leading the
defense of EMPLOYER in lawsuits and the prosecution of lawsuits on behalf of
EMPLOYER against others.   


Provide legal expertise to other departments as requested.  


Lead and direct the work of the legal department.


As Deputy General Counsel – The same duties as Acting General Counsel subject to
the direction of the General Counsel.
 
 
 
 
 
 
12

--------------------------------------------------------------------------------

 